—Appeals from a judgment and supplemental judgment of the Supreme Court (Canfield, J.), entered March 24, 1997 and April 4, 1997 in Rensselaer County, which, inter alia, granted plaintiff’s motion for summary judgment and made a declaration in his favor.
*853In our view, defendant Carmella Mantello is not an aggrieved party within the meaning of CPLR 5511. Having so concluded, it necessarily follows that we cannot reach the merits of this appeal. The appeal, therefore, is dismissed.
Mikoll, J. P., Crew III, Yesawich Jr. and Carpinello, JJ., concur.
Ordered that the appeals are dismissed, without costs.